EXHIBIT 10.9

 

SILICON GRAPHICS, INC.

 

AMENDED AND RESTATED

1998 EMPLOYEE STOCK PURCHASE PLAN

(as of February 1, 2005)

 

The following constitutes the provisions of the Employee Stock Purchase Plan
(herein called the “Plan”) of Silicon Graphics, Inc.

 

1.             Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through payroll deductions.  It is the intention of the
Company that the Plan qualify as an “Employee Stock Purchase Plan” under Section
423 of the Internal Revenue Code of 1986, as amended.  The provisions of the
Plan shall, accordingly, be construed so as to extend and limit participation in
a manner consistent with the requirements of that section of the Code.

 

2.             Definitions.

 

(a)           “Board” means the Board of Directors of the Company or, to the
extent authorized by the Board, a committee of the Board.

 

(b)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)           “Common Stock” means the Common Stock, $0.001 par value, of the
Company.

 

(d)           “Company” means Silicon Graphics, Inc. and Designated Subsidiaries
of the Company.

 

(e)           “Compensation” means base pay, plus any amounts attributable to
overtime, shift premium, incentive compensation, bonuses and commissions
(exclusive of “spot bonuses” and any other such item specifically directed for
all Employees by the Board or its committee).

 

(f)            “Designated Subsidiaries” means the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

 

(g)           “Employee” means any individual who is an Employee of the Company
for tax purposes whose customary employment with the Company is at least twenty
(20) hours per week and more than five (5) months in a calendar year.  For
purposes of the Plan, the employment relationship will be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
in writing by the Company.  Where the period of leave (other than a personal
leave of absence) exceeds 90 days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
shall be deemed to have terminated on the 91st day of such leave.  In the case
of a personal leave of absence, the employment relationship shall be deemed to
have terminated on the commencement date.

 

(h)           “Enrollment Date” means the first Trading Day of each Offering
Period.

 

(i)            “Exercise Date” means the last Trading Day of each Offering
Period.

 

(j)            “Fair Market Value” means, as of any date, the value of the
Common Stock determined by the Board based on such factors as the Board
determines relevant, provided

 

--------------------------------------------------------------------------------


 

however, that if there is a public market for the Common Stock the fair market
value will be determined as follows:

 

(1)           If the Common Stock is listed on any established stock exchange or
a national market system, its Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the last market trading day on or prior to the date of
such determination, as reported in The Wall Street Journal or such other source
as the Board deems reliable; or

 

(2)           If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Common Stock on or prior to the
date of such determination, as reported in The Wall Street Journal or such other
source as the Board deems reliable.

 

(k)           “Maximum Amount” means, subject to applicable law, the maximum
number of shares of Common Stock that a participant may purchase on any given
Exercise Date or the maximum contribution amounts, as determined by the Board or
its committee in its sole discretion.

 

(l)            “Offering Period” means the approximately six-month period
commencing after one Exercise Date and ending with the next Exercise Date.  The
duration and timing of Offering Periods may be changed pursuant to Sections 4
and 19 of this Plan.

 

(m)          “Plan” means this 1998 Employee Stock Purchase Plan, as amended.

 

(n)           “Purchase Price” means 85% of the Fair Market Value of a share of
Common Stock on the Enrollment Date or on the Exercise Date, whichever is lower;
provided however, that the Purchase Price may be adjusted by the Board pursuant
to Section 19.

 

(o)           “Reserves” means the number of shares of Common Stock covered by
each option under the Plan that has not yet been exercised and the number of
shares of Common Stock that have been authorized for issuance under the Plan but
not yet placed under option.

 

(p)           “Subsidiary” means any corporation, domestic or foreign, in which
the Company or a Subsidiary owns, directly or indirectly, 50% or more of the
voting shares, whether or not such corporation now exists or is hereafter
organized or acquired by the Company or a Subsidiary.

 

(q)           “Trading Day” means a day on which national stock exchanges and
the Nasdaq System are open for trading.

 

3.             Eligibility.

 

(a)           General Rule.  Any Employee who is employed by the Company on a
given Enrollment Date shall be eligible to participate in the Plan, subject to
the requirements of Section 5(a) and the limitations imposed by Section 423(b)
of the Code.

 

(b)           Exceptions.  Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan if
(i) immediately after the grant, such Employee (or any other person whose stock
ownership would be attributed to such Employee pursuant to Section 424(d) of the
Code) would own capital stock and/or hold outstanding options to purchase shares
possessing five percent (5%) or more of the total combined voting power or value
of all classes of the capital stock of the Company or of any Subsidiary, or
(ii) the rate of withholding under such option would permit the employee’s
rights to purchase shares under all employee stock purchase plans (described in
Section 423 of the Code) of the Company and its

 

2

--------------------------------------------------------------------------------


 

subsidiaries to accrue (i.e., become exercisable) at a rate which exceeds
Twenty-Five Thousand Dollars ($25,000) of fair market value of such shares
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time.

 

(c)           Highly Compensated Employees.  The Board may determine that a
designated group of highly compensated Employees are ineligible to participate
in the Plan so long as the excluded category fits within the definition of
“highly compensated employee” in Section 414(q) of the Code.

 

4.             Offering Periods.  The Plan shall be implemented by consecutive
Offering Periods with a new Offering Period commencing on the first Trading Day
on or after February 1 and August 1 each year, or on such other date as the
Board shall determine, and continuing thereafter until terminated in accordance
with Section 19.  The Board shall have the power to change the duration of
Offering Periods (including the commencement dates thereof) with respect to
future offerings without stockholder approval, if such change is announced at
least five (5) days prior to the scheduled beginning of the first Offering
Period to be affected thereafter or at any time as provided in Section 19.

 

5.             Participation.

 

(a)           An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
provided by the Company and filing it with the Company prior to the applicable
Enrollment Date, unless a later time for filing the subscription agreement is
set for all eligible Employees with respect to such Offering Period.  Unless
otherwise determined by the Board, an eligible Employee may participate in only
one Offering Period at a time.

 

(b)           Payroll deductions for a participant shall commence with the first
payroll following the Enrollment Date (or as soon as administratively feasible)
and shall end on the last payroll in the Offering Period to which such
authorization is applicable, unless the participant withdraws from the Plan as
provided in Section 10.

 

6.             Payroll Deductions.

 

(a)           At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each payday during all
subsequent Offering Periods at a rate not exceeding ten percent (10%) nor less
than one percent (1%), or such other rate as may be determined from time to time
by the Board, of the Compensation which he or she would otherwise receive on
such payday without regard to deferral elections, provided that the aggregate of
such payroll deductions during any Offering Period shall not exceed ten percent
(10%), or such other percentage as may be determined from time to time by the
Board, of the aggregate Compensation which he or she would otherwise have
received during said Offering Period.

 

(b)           All payroll deductions authorized by a participant shall be
credited to his or her account under the Plan and shall be withheld in whole
percentages only.  A participant may not make any additional payments into such
account.

 

(c)           A participant may discontinue his or her participation in the Plan
as provided in Section 10, or, subject to paragraph (a), may change the rate of
his or her payroll deductions during an Offering Period by completing and filing
with the Company a new authorization for payroll deduction.  The Board may, in
its discretion, limit the number of participation rate changes in any Offering
Period.  A change in rate shall be effective as soon as administratively
feasible following the Company’s receipt of the new authorization.  A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless the participant withdraws from the Plan as provided in
Section 10.

 

3

--------------------------------------------------------------------------------


 

(d)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code, Section 3(b) of the Plan or the Board’s
determination of the Maximum Amount, a participant’s payroll deductions may be
automatically decreased to zero percent (0%) at any time during an Offering
Period.  Payroll deductions shall recommence at the rate provided in such
participant’s subscription agreement at the beginning of the first Offering
Period when allowed by such sections, unless the participant has withdrawn
pursuant to Section 10.

 

(e)           At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Company’s
federal, state or other tax withholding obligations, if any, which arise on the
exercise of the option or the disposition of the common Stock.  At any time the
Company may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Employee.

 

7.             Grant of Option.

 

(a)           On each Enrollment Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period (at the applicable
Purchase Price) a number of full shares of the Company’s Common Stock arrived at
by dividing such Employee’s payroll deductions to be accumulated prior to such
Exercise Date and retained in the Employee’s account as of the Exercise Date by
the applicable Purchase Price; provided that the maximum number of shares a
participant may purchase during each Offering Period shall be determined by
(i) dividing $40,000 by the Fair Market Value of a share of the Company’s Common
Stock on the Enrollment Date or (ii) if less, by the “Maximum Cap” set for such
Offering Period; and provided further that such purchase shall be subject to the
limitations set forth in Sections 3(b) and 12.  The “Maximum Cap” for each
Offering Period shall be the number of shares purchasable under the Plan during
that Offering Period with the maximum payroll deductions permitted by Section
6(d) (including the Maximum Amount), based on the Fair Market Value of the
Common Stock at the beginning of the Offering Period.  The Board may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of the Company’s Common Stock an Employee may purchase during
each Offering Period.  Exercise of the option shall occur as provided in Section
8 of the Plan, unless the participant has withdrawn pursuant to Section 10.  The
option shall expire on the last day of the Offering Period.

 

8.             Exercise of Option.

 

(a)           Unless a participant withdraws from the Offering Period as
provided in Section 10, his or her option for the purchase of shares will be
exercised automatically at each Exercise Date, and the maximum number of full
shares subject to option will be purchased at the applicable Purchase Price with
the accumulated payroll deductions in his or her account.  No fractional shares
will be purchased.  The shares purchased upon exercise of an option hereunder
shall be deemed to be transferred to the participant on the Exercise Date. 
During his or her lifetime, a participant’s option to purchase shares hereunder
is exercisable only by the participant.

 

(b)           If the Board determines that, on a given Exercise Date, the number
of shares with respect to which options are to be exercised may exceed (i) the
number of shares of Common Stock that were available for sale under the Plan on
the Enrollment Date of the applicable Offering Period, or (ii) the number of
shares available for sale under the Plan on such Exercise Date, the Board may in
its sole discretion provide that the Company shall make a pro rata allocation of
the shares of Common Stock available for purchase on such Enrollment Date or
Exercise Date, as applicable, in as uniform a manner as shall be practicable and
as it shall

 

4

--------------------------------------------------------------------------------


 

determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Exercise Date, and (x)
continue all Offering Periods then in effect, or (y) terminate any or all
Offering Periods then in effect pursuant to Section 19.  The Company may make
pro rata allocation of the shares available on the Enrollment Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional shares for issuance under the Plan by the
Company’s stockholders subsequent to such Enrollment Date.

 

9.             Delivery.  As promptly as practicable after each Exercise Date on
which a purchase of shares occurs, the Company shall arrange for the shares
purchased upon exercise of his or her option to be electronically credited to
the participant’s designated brokerage account at one of the securities
brokerage firms participating in the Company’s direct deposit program from time
to time.  Any cash remaining to the credit of a participant’s account under the
Plan after a purchase by him or her of shares at the Exercise Date of each
Offering Period which merely represents a fractional share shall be credited to
the participant’s account for the next subsequent Offering Period; any
additional cash shall be returned to said participant.

 

10.           Withdrawal; Termination of Employment.

 

(a)           A participant may withdraw all, but not less than all, the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company on
a form provided for such purpose.  All of the participant’s payroll deductions
credited to his or her account will be paid to the participant as soon as
practicable after receipt of the notice of withdrawal, his or her option for the
current Offering Period will be automatically canceled, and no further payroll
deductions for the purchase of shares will be made during such Offering Period. 
If a participant withdraws from an Offering Period, payroll deductions will not
resume at the beginning of the succeeding Offering Period unless the participant
delivers to the Company a new subscription agreement.

 

(b)           Upon a participant’s ceasing to be an Employee for any reason,
including retirement or death, he or she will be deemed to have elected to
withdraw from the Plan and the payroll deductions accumulated in his or her
account during the Offering Period but not yet used to exercise the option will
be returned to him or her as soon as practicable after such termination or, in
the case of death, to the person or persons entitled thereto under Section 14,
and his or her option will be automatically canceled.  The preceding sentence
notwithstanding, a participant who receives payment in lieu of notice of
termination of employment shall be treated as continuing to be an Employee for
the participant’s customary number of hours per week of employment during the
period in which the participant is subject to such payment in lieu of notice.

 

(c)           A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.

 

11.           Interest.  No interest shall accrue on the payroll deductions of a
participant in the Plan.

 

12.           Stock.

 

(a)           Subject to adjustment upon changes in capitalization of the
Company as provided in Section 18, the maximum number of shares of the Company’s
Common Stock which shall be reserved for sale under the Plan after July 30, 2003
shall be 12,000,592 shares.  “Issued Shares” shall mean the number of shares of
Common Stock of the Company outstanding on such date plus any shares reacquired
by the Company during the fiscal year that ends on such date.  The shares to be
sold to participants in the Plan may be, at the election of the Company, either
treasury shares or shares authorized but unissued.  If the total number of
shares which would otherwise be subject to options granted pursuant to Section
7(a) hereof on the Enrollment Date of

 

5

--------------------------------------------------------------------------------


 

an Offering Period exceeds the number of shares then available under the Plan
(after deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform and equitable a manner as is
practicable.  In such event, the Company shall give written notice of such
reduction of the number of shares subject to the option to each participant
affected thereby and shall similarly reduce the rate of payroll deductions if
necessary and return any excess funds accumulated in each participant’s account
as soon as practicable after the affected Exercise Date of such Offering Period.

 

(b)           The participant will have no interest or voting rights in shares
covered by his or her option until such option has been exercised.

 

(c)           Shares to be delivered to a participant under the Plan will be
credited electronically to a brokerage account in the name of the participant at
one of the brokerage firms participating from time to time in the Company’s
direct deposit program.

 

13.           Administration.  (a) The Plan shall be administered by the Board
or a committee of members of the Board appointed by the Board.  The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan.  Every finding, decision
and determination made by the Board or its committee shall, to the full extent
permitted by law, be final and binding upon all parties.

 

(b)           Notwithstanding any provision to the contrary in this Plan, the
Board or its designee may adopt rules or procedures relating to the operation
and administration of the Plan to accommodate the specific requirements of local
laws and procedures.  In addition, the Board may also adopt rules, procedures or
sub-plans applicable to particular Designated Subsidiaries or locations, which
sub-plans may be designed to be outside the scope of Section 423 of the Code. 
To the extent inconsistent with the requirements of Section 423 of the Code,
such sub-plans shall not be considered part of the Plan under Section 423 of the
Code, and the options granted thereunder shall not be considered to comply with
Section 423 of the Code.

 

14.           Designation of Beneficiary.

 

(a)           A participant may file a written designation of a beneficiary who
is to receive shares and/or cash, if any, from the participant’s account under
the Plan in the event of such participant’s death at a time when cash or shares
are held for his or her account.

 

(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice.  In the event of the death of a participant in
the absence of a valid designation of a beneficiary who is living at the time of
such participant’s death, the Company shall deliver such shares and/or cash to
the executor or administrator of the estate of the participant; or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other 
person as the Company may reasonably designate.

 

15.           Transferability.  Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14 hereof) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 10.

 

6

--------------------------------------------------------------------------------


 

16.           Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

 

17.           Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Employees at least annually, and will set forth the amounts of payroll
deductions, the Purchase Price, the number of shares purchased and the remaining
cash balance, if any.

 

18.           Adjustments Upon Changes in Capitalization.

 

(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the Reserves, the maximum number of shares each
participant may purchase each Offering Period (under Section 7), as well as the
price per share and the number of shares of Common Stock covered by each option
under the Plan that has not yet been exercised, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.”  Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. 
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to option.

 

(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
will be shortened by setting a new Exercise Date (the “New Exercise Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless otherwise provided by the Board.  The New
Exercise Date shall be before the date of the Company’s proposed dissolution or
liquidation.  The Company shall notify each participant in writing prior to the
New Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option shall be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.

 

(c)           Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by the successor corporation or a
parent or Subsidiary of the successor corporation.  If the successor corporation
refuses to assume or substitute for the option, any Offering Periods then in
progress shall be shortened by setting a new Exercise Date (the “New Exercise
Date”) and any Offering Periods then in progress shall end on the New Exercise
Date.  The New Exercise Date shall be before the date of the Company’s proposed
sale or merger.  The Board shall notify each participant in writing prior to the
New Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding

 

7

--------------------------------------------------------------------------------


 

Common Stock, and in the event of the Company being consolidated with or merged
into any other corporation.

 

19.           Amendment or Termination.

 

(a)           The Board of Directors of the Company may at any time and for any
reason terminate or amend the Plan.  Except as provided in Section 18, no such
termination will affect options previously granted, provided that an Offering
Period may be terminated by the Board on any Exercise Date if the Board
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its stockholders.   Except as provided in
Section 18 and this Section 19, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant.  In
addition, to the extent necessary to comply with Section 423 of the Code (or any
successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain stockholder approval in such a manner
and to such a degree as required.

 

(b)           Without stockholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Board (or its committee) shall be entitled to change the Offering Periods, limit
the frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation and establish such other limitations or procedures as
the Board or its committee determines in its sole discretion advisable which are
consistent with the Plan.

 

(c)           In the event the Board determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:

 

(i)            altering the Purchase Price for any Offering Period including an
Offering Period underway at the time of the change in Purchase Price;

 

(ii)           shortening any Offering Period so that Offering Period ends on a
new Exercise Date, including an Offering Period underway at the time of the
Board action; and

 

(iii)          allocating shares.

 

Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.

 

20.           Notices.  All notices or other communications by a participant to
the Company in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.  Notices given by
means of the Company’s online HR or similar system will be deemed to be written
notices under the Plan.

 

21.           Stockholder Approval.  Continuance of the Plan shall be subject to
approval by the stockholders of the Company within twelve months before or after
the date the Plan is initially adopted.  Such stockholder approval shall be
obtained in the manner and degree required under the Delaware General Corporate
Law.

 

8

--------------------------------------------------------------------------------


 

22.           Conditions Upon Issuance of Shares.  Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, if required by applicable
securities laws, the Company may require the participant for whose account the
option is being exercised to represent and warrant at the time of such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.           Term of Plan.  The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
stockholders of the Company as described in Section 21. It shall continue in
effect for a term of twenty (20) years from its initial effectiveness unless
sooner terminated under Section 19.

 

9

--------------------------------------------------------------------------------